IN THE SUPREME COURT OF THE STATE OF NEVADA


                       IN THE MATTER OF THE                                       No. 85279
                       RESIGNATION OF DOROTHY NASH
                       HOLMES, BAR NO. 2057.
                                                                                      MED
                                                                                      SEP 2 6 2022
                                                                                               A. BROWN
                                                                                 CLERK               COURT

                                                                                 BY
                                                                                      C IEF DEPUTY CLERK




                                 ORDER GRANTING PETITION FOR RESIGNATION
                                   This is a joint petition by the State Bar of Nevada and attorney
                       Dorothy Nash Holmes for her resignation from the Nevada bar.
                                   SCR 93(5) provides that Nevada attorneys who are not actively
                       practicing law in this state may resign from the state bar if certain
                       conditions are met. The petition includes statements from state bar staff
                       confirming that no disciplinary, fee dispute arbitration, or client security
                       fund matters are pending against Holmes; and that she is current on all
                       membership fee payments and other financial commitments relating to her
                       practice of law in this state. See SCR 93(5)(a)(1)-(2).
                                      Bar counsel has recommended that the resignation be
                       approved, and the Board of Governors has approved the application for
                       resignation.     See SCR 93(5)(a)(2).      Holmes acknowledges that her

                       resignation is irrevocable and that the state bar retains continuing
                       jurisdiction with respect to matters involving a past member's conduct prior
                       to resignation. See SCR 93(5)(c)-(d). Finally, Holmes has submitted an
                       affidavit of compliance with SCR 115. See SCR 93(5)(e).



SUPREME COURT
      OF
    NEVADA
                                                                                               301q3
(0) 1947A   <441P1(4
                            The   petition satisfies the       requirements   of SCR   93(5).

                Accordingly, we approve attorney Dorothy Nash Holmes's resignation. SCR
                93(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Dorothy Nash Holmes
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      NEVADA


(0)   947A